1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9    DAVID KATAYAMA,                                Case No. 2:17-cv-03063-MMD-PAL

10                                   Plaintiff,         ORDER ACCEPTING AND ADOPTING
           v.                                            REPORT AND RECOMMENDATION
11                                                          OF MAGISTRATE JUDGE
     KUNIHIKO HORITA, et al.,                                   PEGGY A. LEEN
12                              Defendants.

13

14         Before the Court is the Report and Recommendation of United States Magistrate

15   Judge Peggy A. Leen (ECF No. 3) (“R&R”) relating to Plaintiff David Katayama’s

16   application to proceed in forma pauperis (ECF No. 1) and pro se Complaint (ECF No. 1-

17   1). Plaintiff had until March 6, 2019, to file an objection. (ECF No. 3.) To date, no

18   objection to the R&R has been filed.

19         This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. Where a party fails to object, however,

24   the court is not required to conduct “any review at all . . . of any issue that is not the

25   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

26   Circuit has recognized that a district court is not required to review a magistrate judge’s

27   report and recommendation where no objections have been filed. See United States v.

28   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
1    employed by the district court when reviewing a report and recommendation to which no

2    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

3    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

4    district courts are not required to review “any issue that is not the subject of an

5    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

6    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

7    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

8    which no objection was filed).

9           Nevertheless, this Court finds it appropriate to engage in a de novo review to

10   determine whether to adopt Magistrate Judge Leen’s R&R. Judge Leen recommended

11   denying Plaintiff’s application to proceed in forma pauperis because the Court lacks

12   personal jurisdiction or venue over his claims. (ECF No. 3 at 2.) Judge Leen further

13   recommended dismissing the Complaint without prejudice because the Complaint does

14   not establish that the Court has personal jurisdiction over Defendants or that the District

15   of Nevada is the proper venue for Plaintiff’s claims. (Id. at 4.) Upon reviewing the R&R

16   and proposed complaint, this Court finds good cause to accept and adopt the Magistrate

17   Judge’s R&R in full.

18          It is therefore ordered, adjudged, and decreed that the Report and

19   Recommendation of Magistrate Judge Peggy A. Leen (ECF No. 3) is accepted and

20   adopted in its entirety.

21          It is ordered that Plaintiff’s application to proceed in form pauperis (ECF No. 1) is

22   denied.

23          It is further ordered that the Complaint is dismissed without prejudice.

24          The Clerk is directed to close this case.

25          DATED THIS 8th day of March 2019.

26
27                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
28

                                                  2
